DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Final Office Action in response to communications received 09/03/2021.  Claims 7 and 14 have been canceled. Claims 1, 8 and 15 have been amended.  No new claims have been added.  Therefore, claims 1-6, 8-13 and 15-20 are pending and addressed below.

	Response to Amendment/Arguments
     Claim Rejections - 35 USC § 101
Applicant's arguments filed 09/03/2021 have been fully considered but they are not persuasive. 
In the remarks applicant argues that the previous Office Action ignores the importance of the claimed checksum which is an unconventional feature in blockchain.  By definition checksum: a digit representing the sum of the correct digits in a piece of stored or transmitted data against with later comparisons can be made to detect errors in data.  The previous Office actions analysis that the claim limitation “adding ...a reason checksum, to a blockchain to identify and authorize the sale commit window, the checksum storing the sales commit time window” does not denote the checksum adding and storing data, does not explain how the “adding...checksum to a blockchain to identify and authorize the sales commit window does not store the sales commit time window.  The examiner disagrees with applicant’s interpretation.   

The specification discloses:When determining a transaction time frame, a pattern analysis and data processing
[ 0016] platform may determine a financial safety quotient which describes a sensitivity level of one or more of the parties to the transaction.  When presenting the commit time (which may be automatically determined) to the transaction parties, adding, as part of the commit, a "reason" checksum to the ledger to denote the details of the transaction may also be desirable. This reason may be logged prior to any committed transaction so even if the transaction fails, the purpose is established for future reference purposes. In operation, the shared commit agreement may be in the form of smart contract and may cause a transaction to be committed to the blockchain upon expiration of the time window for that transaction.

[0019]... The commit criteria 226 can then be processed to create a commit schedule 228 or time window. The commit data may be stored in a reason checksum 232 to enable a record for the pre-finalized transaction prior to any commitment of the transaction in the blockchain. The known commit data is then shared 234/236 with the seller 210 and buyer 230....

[0023]... The commit criteria 226 can then be processed to create a commit schedule 228 or time window. The commit data may be stored in a reason checksum 232 to enable a record for the pre-finalized transaction prior to any commitment of the transaction in the blockchain....

[0025]... Also, the method may also include adding a reason checksum to the blockchain to identify and authorize the sale commit time window

The argued claim limitation discloses “adding ...a reason checksum, to a blockchain to identify and authorize the sale commit window [directed toward intended use], the checksum storing the sales commit time window”

The specification and claim limitation are silent as to the technical process of “adding the checksum”.   The “adding” function is high level and appears to only apply checksum in blockchain environment for the intended use “to identify and authorize the sales commit window.  Instead the claim focuses on the intended use of the checksum added and the data content of the checksum used for authorizations (i.e. detect errors 

With respect to the argument that the use of checksum in blockchain processes and content denoting transaction details is unconventional the examiner disagrees.  The disclosure defines in functional language specifying a desired result but fails to sufficiently identify how the function is performed or the results achieved.    Evidence that checksum utilized in blockchain technology to include data denoting transaction details, where the details can include sales time window, the examiner provides the following evidence:
US Patent No. 10,504,179 B1 by McGuire et al  see table 5-7; US Pub. No. 2016/0371509 A1 by Unitt see para 0012 of the background ( well-known and conventional) ;  CA 2249554 A1 by Brant et al teaches checksum applied as an authentication function of information of block chain transactions where the entire block of the block chain must be read and block chain time sequence; WO 2015/018594 A1 by Falk et al; US Pub No. 2008/0313475 A1 by Malcolm teaches checksum of each block where the information indicates data and time at which data signed.  The rejection is maintained.
In the remarks applicant adding a checksum is novel use of checksum to improve operation of blockchain technology.  The examiner respectfully disagrees.  As evidence the examiner provides.  US Pub No. 2017/0017936 A1 by Bisikalo et al; WO 2011/051064 A1 by Falk et al; Therefore, based on the evidence of argument (2) and (3) applicant’s argument is not persuasive.  
In the arguments applicant argues that the previous Office Action in page 7 acknowledges that the checksum also represents the shared commitment of the specification para 0023.  The examiner respectfully disagrees.  The previous Office 
In the remarks applicant argues that under step 2A prong 2, the analysis of the previous Office Action that as a whole the combination of parts is directed toward performing a transaction is conclusory.  The examiner disagrees.  The previous Office action explicitly states.
Limitations 1 and 2 are directed toward data comparison.  Limitation 3 -5 are directed toward creating a sale commit time for a transaction and adding checksum where the checksum stores transaction data-is directed toward a process to store transaction related data using generically applied known hash technology- a common function in used in blockchain technology.  The checksum claimed generically is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, while limitation.  The additional limitation is no more than storing data to apply the exception using checksum. Limitation 6 is directed toward a common business practice of committing a transaction.  The 
For further clarification the examiner will use the term “combination” in the analysis provided in the previous Office action.  The rejection is maintained. 
In the remarks applicant makes the conclusory statement that the evidence provided fails to comply with the requirements of step 2B.  Conclusory statements are not persuasive.  The rejection is maintained. 
Claim Rejections - 35 USC § 103
Applicant's arguments are moot in light of the new ground of rejection that was necessitated by Applicant's amendments. Based on an updated search of the art, a new reference was used in the rejection below

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In reference to claims 1-6:
Amended claim 1 recites the limitations “reason checksum storing sales commit time window to a blockchain, the blockchain representing a shared commit decision between buyer and seller”...”creating a record for the blockchain transaction...using the reason checksum’...”committing...the blockchain transaction...when commit time window has elapsed and criteria required by the reason checksum is satisfied”, which is new matter.  The specification does not have support for the “checksum storing sales commit time window to blockchain”, does not have support for ”creating a record for the blockchain transaction...using the reason checksum”, does not have support for ...”committing...the blockchain transaction...when commit time window has elapsed and criteria required by the reason checksum is satisfied”.  
The specification has possession of adding the checksum to denote transaction details:
With respect to the limitation “reason checksum storing sales commit time window to a blockchain, the blockchain representing a shared commit decision between buyer and seller”
adding, as part of the commit, a "reason" checksum to the ledger to denote the details of the transaction may also be desirable. This reason may be logged prior to any committed transaction so even if the transaction fails, the purpose is established for future reference purposes. In operation, the shared commit agreement may be in the form of smart contract and may cause a transaction to be committed to the blockchain upon expiration of the time window for that transaction.

The term “denote” common meaning is “a sign of, indicate, signify, designate” so the broad disclosure of “checksum ...to denote the details of the transaction” could be interpreted to be the narrowing of the transaction details to include the “data to be verified” stored in the checksum of the transaction transmitted to the blockchain ledger. The “denote” language of the specification is ambiguous as to whether the details of the transaction including the possibility of the “sales commit window” are stored in the checksum.  Denote is not analogous to store.  Therefore, the language of the claims is not supported in para 0016.  Applicant is attempting to expand the language of the specification.  

[0019]... The commit criteria 226 can then be processed to create a commit schedule 228 or time window. The commit data may be stored in a reason checksum 232 to enable a record for the pre-finalized transaction prior to any commitment of the transaction in the blockchain. The known commit data is then shared 234/236 with the seller 210 and buyer 230....

[0023]... The commit criteria 226 can then be processed to create a commit schedule 228 or time window. The commit data may be stored in a reason checksum 232 to enable a record for the pre-finalized transaction prior to any commitment of the transaction in the blockchain....

The commit data stored in the reason checksum is the data that the checksum verifies that has been transmitted to the blockchain database.  In the realm of blockchain technology, “sales commit time” is not the transaction data or addresses verified by checksum but rather the confirmation time for the block to be confirmed.  This is not analogous to commit data (i.e. transaction data stored in the checksum to be verified).  
[0025]... Also, the method may also include adding a reason checksum to the blockchain to identify and authorize the sale commit time window

The checksum as per the specification is added to the blockchain to identify and authorized the commit time window.  Please note that the commit time window is not stored in the Checksum.  Please note that there is no support related to blockchain representing the decision between buyer and seller.  Accordingly the limitation is new matter. 
With respect to the limitation ”creating a record for the blockchain transaction...using the reason checksum”, above the recited recitations of the specification with respect to para 0016, 0019, 0023 and 0025 do not support the checksum creating a record for the blockchain transaction, rather the checksum is added the checksum to the blockchain to identify and verify information.  
With respect to the limitation “committing...the blockchain transaction...when commit time window has elapsed and criteria required by the reason checksum is satisfied”, above the recited recitations are not supported by the specification  – see para 0016, 0019, 0023 and 0025.  There is no criteria related to the checksum to be satisfied as it relates to the elapsed time.  Therefore claim 1 is directed toward new matter.  Dependent claims 2-6 depend upon claim 1 and therefore, also rejected under para 112 (a) for new matter. 
In reference to claims 8-13 and Claims 15-20:
Apparatus claim 8 functions and non-transitory computer readable claim 15 instructions corresponds to method claim 1 steps.  Therefore, claims 8 and 15 have been analyzed and rejected as previously discussed with respect to claim 1.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 1-6:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 1 and the dependent claims. Such methods fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Method claim 1 recites a method to identifying a transaction, identifying attributes, creating a sale commit time window, adding a checksum, 
When considered as a whole the claimed subject matter is directed toward validating and committing a transaction.  Such concepts can be found in the abstract category of commercial interactions and sales.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes and organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite using a computing system steps which include (1) identifying…a transaction…(2) identifying one or more attributes …(3) creating a sale commit time window assigned…(4) adding a checksum to a blockchain – common practice for data verification in blockchain transactions (5) identifying and authorizing the sales commit time window- common practice in blockchain transactions, (6) committing the…transaction…  The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed at the computing system at each step of the process is purely in terms of results desired and devoid of implementation of details.  
The combination of limitations (1)-(2) are directed toward data comparison and (3) creating a commit window for the blockchain transaction- are directed toward a common business practice.   A commit window in blockchain technology is adding part of the source code within the ledger where the commit time is that average time it takes to add one block to the blockchain.  The combination of limitations (1)-(3) and (4) adding a checksum is directed toward adding a verification tool to check, verify the data from one chain to another – checksum validation is data is well known and understood practice in hash transactions.  The combination of limitations (1)-(4) and (5) identifying and authorizing the sale commit time window using the checksum-  checksum validation is data is well known and understood practice in hash transactions and common business practice in cypher block transactions.  The combination of limitations (1)-(5) and (6) creating a record for blockchain transaction- is well known and understood practice in blockchain transactions and common business practice in cypher block transactions. The combination of limitations (1)-(6) and (7) committing the transaction is directed toward performing a transaction using block chain technology.  The validation of data of transferred from one block to another in cypher chaining for performing a transaction is well known and understood.  The checksum claimed generically is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, while limitation.  The additional limitation is no more than storing data to apply the exception using checksum. The additional limitation of creating a sale window of time for a transaction and adding checksum to a blockchain and storing data in the checksum, the process does not provide any technological process or technique and therefore can be performed by any 
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed limitations as a whole are directed toward performing a transaction.  The claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The claims simply recite as a whole a process to perform a transaction.  Although as discussed above, the limitations are required to be performed by a computing system, technology is not the focus of the invention.   The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to perform a transaction in a particular field of endeavor.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, an unconventional non-routine function for performing the abstract idea that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, Examiner was not 
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional element recited in the claim beyond the abstract idea includes a computing system –is purely functional and generic. Nearly every computing system is capable of performing the basic identifying, creating sale time windows and committing transaction functions required by the method claims . . . As a result, none of the hardware recited by the claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.  Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a computer identify data, creating a sale commitment window and commit a transaction  ----are some of the most basic functions of a computer.  All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “identifying, initializing and committing' ... are functions can be achieved by any general purpose computer without SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data analysis -initializing a transaction parameter and committing a transaction is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction).  The ordering of the steps is therefore ordinary and conventional. The analysis concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
With respect to the limitation “creating a sale commit time window”, and “adding a checksum to a blockchain” and storing data in the checksum evidence is provided to show that such period of time with regards to blockchain transactions is well-understood, routine and conventional.   
See US Pub No. 2017/0286951 A1 by Ignatchenko et al; US Pub. No. 2017/0344987 A1 by Davis; US Pub No. 2017/0017955 A1 by Stern et al; US Pub No. 2017/0147808 
The specification makes clear that the checksum is a tool to store data in order to denote details of the transaction.  The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  Claims directed to a technological field drafted at a high level of generality have been found by the courts to be insufficient (see Content Extraction).  The specification discloses that when presenting the commit time presenting a reason checksum to the ledger to denote the details of the transaction (see para 0016) but fails to provide any technical process, but instead merely discloses presenting the checksum for an intended use. Providing details of a transaction for future references by adding checksum to the ledger does not improve the performance of blockchain is the adding checksum is not for the blockchain process but rather for references if the transaction fails.   In para 0019 the prior art teaches that the commit data may be stored in a reason checksum to enable a record for the pre-finalized transaction prior to any commitment of the transaction.   However the specification fails to disclose any particular technical process for the storing function but instead only discusses the data content stored for the intended use for a transaction.  Enabling a record stored does not improve the blockchain process.  In para 0023 and 0025, the specification discloses the system can add a reason checksum to the ledger for the intended use of “denote the share commit” or to: identify and authorize the sale commit time window”, but fails to provide any technical details for the “add” process.   Applicant did not invent and is not trying to improve “checksum” technology or 
Checksum was invented in 1961 by William Peterson.  In Blockchain technology it is well known to apply crypto hash functions that includes checksum.  As evidence the examiner provides “Hidden surprises in the Bitcoin blockchain and how they are stored: Nelson Mandela, Wikileaks, photos, and Python software” by Shirrif’s; “2015 SMART PROTOCOLS” by Meccano”;  Blockchain Introduction to Digital Ledger Technology” by thoughtframeworks
Additional evidence includes US Pub No. 2016/0371509 A1 by Unitt –[0012] According to a further embodiment of the invention, voice communications may be authenticated via a known metric unique to a particular recording, such as a checksum or hash (for example MD5 plus timestamp-i.e. the exact time when a recording was created). In this manner, recordings may be verified in a manner that may be difficult to forge or alter without such tampering being evident, facilitating additional security for potentially sensitive information; US Patent No. 10,504,179 B1 by McGuire et al – TABLE-US-00006 Field Purpose Updated when . . . Type Size Example Version Block version number When software Integer 4 upgraded Stock Code 256-bit hash of the previous Stock Symbol; Char 32 GOOG.; NASDAQ: block header Exchange; Amount 0.00023 (% share) Op_Return 256-bit hash based on all of A transaction is Double 32  US Pub No. 2014/0053227 A1 by Ruppin et al. - [0076] In one embodiment, in order to facilitate synchronizing portions of an updated file, files may be stored by the server and/or client at the block level (i.e. the fixed-length non-overlapping chunks of data) along with corresponding checksums for the blocks. As a result, de-duplication can be performed using a hash table to locate any similar blocks and chain it onto the file. In this embodiment, each block of data is processed as a separate file and metadata is maintained that describes how each of these blocks makes up the original file; US Pub No. 2015/0193350 A1 by Zhu et al -  [0034] Each 5-tuple <checksum, keylen, key, vallen, value> describes one record stored in the data block. Records are arranged closely in the data block. At an end of the block, a fixed-length information block (Trailer information block) is used to describe meta-information of the block, for example, block data check, block write time, and the number of records in the block; US Pub No. 2008/0104355 A1 by Moore et al-[0028] ….. In one embodiment of the invention, the checksum module (203) includes functionality to calculate a checksum for data (i.e. data stored in a data block) and metadata (i.e., data stored in an indirect block) within the storage pool. The checksum may be used, for example, to ensure data has not been corrupted.
Furthermore, merely limit an otherwise abstract idea to a particular technological environment or field of use is not sufficient to transform a claim into patent eligibility. 
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-6 these dependent claim have also been reviewed with the same analysis as independent claim 1.  Dependent claim 2 is directed toward transaction attributes group related to transaction data.  Dependent claim 3 is directed toward determining safety function to initialize commit time- a well-known technical process in blockchain transactions to perform the transaction.  Dependent claim 4 is directed toward identifying buyer/seller associated with fraudulent transaction, cancelling transaction- a common business practice.  Dependent claim 5 is identifying time attribute within expiration and cancelling the transaction in response to time attribute- a common business practice in blockchain transactions.  Dependent claim 6 is directed toward retrieving profile, identifying attributes, determining time window requires extension and modifying time window- a common business practice in blockchain transactions.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 2-6 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claims 8-13
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include an apparatus, as in independent Claim 8 and the dependent claims. Such apparatus fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. Apparatus claim 8 functions corresponds to the steps of method claim 1.  Therefore, claim 8 has been analyzed and rejected as being directed toward an abstract idea of the categories of concepts directed toward a transaction previously discussed with respect to claim 1.
STEP 2A Prong 2: Apparatus claim 8 functions corresponds to the steps of method claim 1.  .  Therefore, claim 8 has been analyzed and rejected as failing to provide limitations that are indicative of integration into a practical application, as previously discussed with respect to claim 1.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional element recited in the claim beyond the abstract idea includes an apparatus comprising a processor–is purely functional and generic. Nearly every apparatus processor is capable of performing the basic identifying, creating a sale time windows and committing transaction functions required by the apparatus claims . . . As a result, none of the hardware recited by the claims offers a meaningful limitation beyond generally linking the use of the apparatus functions to a particular technological environment, that is, implementation via computers.   Apparatus function of claim 8 corresponds to the steps of method claim 1.  Therefore, claim 8 has been analyzed and rejected as failing 
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 9-13 these dependent claim have also been reviewed with the same analysis as independent claim 8.  Dependent claim 9 is directed toward transaction attributes group-  a common business practice.  Dependent claim 10 is directed toward determining safety function- a common practice in blockchain transactions.  Dependent claim 11 is directed toward identify buyer/seller associated with fraudulent transactions and cancel transaction based on fraudulent transaction- a common business practice.  Dependent claim 12 is directed toward identify time sensitive attribute and cancel transaction based on time attribute- a common business practice.  Dependent claim 13 is directed toward retrieve profile, identify profile attribute, determine commit time requires extension, modify time window- directed toward common business practices.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 8. Where all claims are directed to the same abstract idea, “addressing each 
In reference to Claims 15-20:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a non-transitory computer readable media, as in independent Claim 15 and the dependent claims. Such mediums fall under the statutory category of "manufacture." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. Media claim 15 instructions corresponds to the steps of method claim 1.  Therefore, claim 15 has been analyzed and rejected as being directed toward an abstract idea of the categories of concepts directed toward a transaction previously discussed with respect to claim 1.
STEP 2A Prong 2: Media claim 15 instructions corresponds to the steps of method claim 1.  .  Therefore, claim 15 has been analyzed and rejected as failing to provide limitations that are indicative of integration into a practical application, as previously discussed with respect to claim 1.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional element recited in the claim beyond the abstract idea includes a processor –is purely functional and generic. Nearly every computer executing instructions using a processor 
Media claim 15 instructions corresponds to the steps of method claim 1.  Therefore, claim 14 has been analyzed and rejected as failing to provide additional elements that amount to an inventive concept –i.e. significantly more than the recited judicial exception.  Furthermore, as previously discussed with respect to claim 1, the limitations when considered individually, as a combination of parts or as a whole fail to provide any indication that the elements recited are unconventional or otherwise more than what is well understood, conventional, routine activity in the field.  Furthermore, merely limit an otherwise abstract idea to a particular technological environment or field of use is not sufficient to transform a claim into patent eligibility. 
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 16-20 these dependent claim have also been reviewed with the same analysis as independent claim 15.  Dependent claim 16 is directed toward transaction attributes- a common business practice.  Dependent claim 17 is directed toward a financial safety quotient- a business practice.  Dependent claim 18 is directed toward identify seller/buyer associated with fraudulent transactions and cancelling transactions if buyer/seller associated with fraudulent transactions- a common business practice.  Dependent claim 19 is directed toward identifying time 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, Claims 8-9 and claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2016/0260171 A1 by Ford et al. (Ford) and further in view of US Pub No. 2016/0275150 A1 by Bournonnais et al. (Bourn)
In reference to Claim 1:
Ford teaches:
  (Currently Amended) A computer-implemented method ((Ford) in at least Abstract), comprising:
identifying by a computing system, a blockchain transaction between a buyer and a seller of product or service ((Ford) in at least FIG. 1-22; Abstract; para 0077-0086)
identifying by the computing system one or more attributes of the blockchain transaction ((Ford) in at least FIG. 1; para 0091-0094, para 0143-0146);
creating, by the computing system, a sale commit time window for the blockchain transaction based on the one or more attributes ((Ford) in at least FIG. 3; FIG. 18; para 0073-0074 wherein the prior art teaches the contracts as code/execution programs; para 0097, para 0098, para 0104-0105, para 0132, para 0171, para 0179, para 0180-0181, para 0191-0192 wherein the prior art teaches “Escrow Payout Request timeout period is a time period set in the agreement after which the Seller can receive payment from the escrow account if the Seller has performed under the agreement”, para 0205-0208) ; 
a... reason checksum ... the reason checksum representing a shared commit decision between the buyer and seller Identifying and authorizing, by the computing system, the sale commit time window, using the reason checksum ((Ford) in at least para 0061-0062, para 0065-0066m, para 0068m para 0083, para 0087, para 0089, para 0102)
Identifying and authorizing, by the computing system, the sale commit time window, using the reason checksum ((Ford) in at least FIG. 10, FIG. 16, FIG. 19, FIG. 21-22; para 0061-0062 wherein the prior art teaches checksum used to verify computational symmetry so blockchain can be verified;  para 0065-0066, para 0068, para 0083, para 0089, para 0102-0103, para 0115-0117, para 0119-0123, para 0135-0136, para 0145, para 0178, para 0197, para 0205); 
creating by the computing system, a record for the blockchain transaction prior to the commitment of the blockchain transaction using the reason checksum ((Ford) in at least para 0040, para 0049-0050, para 0053-0054, para 0060, para 0065-0066, para 0068); and
committing, by the computing system, the blockchain transaction to the blockchain when, the computing system when the sale commit time window has elapsed and criteria required by the reason checksum is satisfied. ((Ford) in at least FIG. 3, FIG. 7-8, FIG. 11, FIG. 14; FIG. 17-20; para 0060, para 0062, para 0083, para 0084, para 0103 wherein the prior art teaches “if the Seller has performed its portion of the agreement but no message is ever received by the Escrow from the Buyer authorizing release of the funds, the Seller may request the funds and receive them after a specified period has”; para 0115-0117; para 0192-0198); 
Ford does not explicitly teach:
adding, by the computing system, a reason checksum storing the sale commit time window to a blockchain...
when, the computing system when the sale commit time window has elapsed and criteria required by the reason checksum is satisfied
Bourn teaches:
creating, by the computing system, a sale commit time window for the blockchain transaction based on the one or more attributes [data] ((Bourn) in at least Fig. 2A, FIG. 8; para 0004-0005, para 0040, para 0043-0046, para 0053)
adding, by the computing system, a reason checksum storing the sale commit time window to a blockchain the reason checksum representing a shared commit decision between the buyer and seller; ((Bourn) in at least Fig. 2A, FIG. 8; para 0004-0005, para 0040, para 0043-0046, para 0053)
creating by the computing system, a record for the blockchain transaction prior to the commitment of the blockchain transaction using the reason checksum (
committing a transaction...when, the computing system when the sale commit time window has elapsed and criteria required by the reason checksum is satisfied ((Bourn) in at least FIG. 2A; para 0040-0041, para 0043-0056, para 0070)
Both Ford and Bourn are both directed toward blockchain transaction that apply checksum procedures.  Bourn teaches the motivation of creating a sale commit time window for blockchain transaction based on attributes in order to perform comparisons at different points in time for data validation.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the blockchain process of Ford to include the creating a sales commit time window of Bourn since Bourn teaches the motivation of creating a sale commit time window for blockchain transaction based on attributes in order to perform comparisons at different points in time for data validation. 
Bourne teaches the motivation of adding checksum storing commit time window to a blockchain representing a transaction between parties in order to reduce the cost spend on data verification and to reduce computer resources.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the blockchain process of Ford to include adding checksum storing commit time window of Bourne since Bourne teaches the motivation of adding checksum storing commit time window to a blockchain representing a transaction between parties in order to reduce the cost spend on data verification and to reduce computer resources.
Bourne teaches the motivation of “committing a transaction...when, the sale commit time window has elapsed and criteria required by the reason checksum is satisfied” so 
In reference to Claim 2:
The combination of Ford and Bourn discloses the limitations of independent claim 1.  Ford further discloses the limitations of dependent claim 2 
(Previously Presented) The computer implemented method of claim 1 (see rejection of claim 1 above), wherein the one or more attributes comprise 
one or more of: a transaction history of the seller, a transaction history of the buyer, a purchase price, a shelf-life of the product, a gift status of the product or service, calendar dates associated with a purchase date, profile information of the buyer, and profile information of the seller.((Ford) in at least para 0110-0111, para 0121, para 0158)
In reference to Claim 8:
The combination of Ford and Bourn discloses the limitations of independent claim 8.  
Apparatus claim 8 functional processes correspond to the method steps of method claim 1.  The additional limitations recited in claim 8 that go beyond the limitations of claim 1 include the payment service system to perform the operation that correspond to claim 1 include an apparatus ((Ford) in at least para 0007-0008, para 0035), comprising:  a processor ((Ford) in at least para 0007-0008, para 0218-0219).  Therefore, claim 8 has been analyzed and rejected as previously discussed with respect to claim 1. 
In reference to Claim 9:
The combination of Ford and Bourn discloses the limitations of independent claim 8.  Ford further discloses the limitations of dependent claim 9 
Apparatus claim 9 corresponds to method claim 2.  Therefore, claim 8 has been analyzed and rejected as previously discussed with respect to claim 2
In reference to claim 15:
The combination of Ford and Bourn discloses the limitations of independent claim 15.  
Non-transitory computer readable storage medium claim 15 instructions correspond to the method steps of method claim 1.  The additional limitations recited in claim 15 that go beyond the limitations of claim 1 include non-transitory computer readable storage 
Therefore, claim 15 has been analyzed and rejected as previously discussed with respect to claim 1. 
In reference to Claim 16:
The combination of Ford and Bourn discloses the limitations of independent claim 16.  
Medium claim 16 corresponds to method claim 2.  Therefore, claim 16 has been analyzed and rejected as previously discussed with respect to claim 2
Claim 3 with respect to claim 1 above, Claim 10 with respect to claim 8 above,  and claim 17 with respect to claim 15; is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2016/0260171 A1 by Ford et al. (Ford), in view of US Pub No. 2016/0275150 A1 by Bournonnais et al. (Bourn), and further in view of US Pub No. 2017/0243213 A1 by Castinado et al (Castinado)
In reference to Claim 3:
The combination of Ford and Bourn discloses the limitations of independent claim 1.  Ford further discloses the limitations of dependent claim 3 
 (Previously Presented) The 
determining, by the computing system a financial safety … function used to initialize a sale commit time.((Ford) in at least FIG. 1; para 0065-0066, para 0068, para 0080-0082, para 0085-0087)
Ford does not explicitly teach:
determining a financial safety quotient function …
Castinado teaches; 
determining a financial safety quotient function …((Castinado) in at least para 0003-0006)
Both Ford and Castinado are directed toward block chain transactions where security for performing transactions are utilized.  Castinado teaches the motivation of a determining a percentage score based on the comparing identifiers as a means of authentication.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the security features of Ford for initiating a transaction of Ford to include a quotient/percentage as taught by Castinado since Castinado teaches the motivation of a determining a percentage score based on the comparing identifiers as a means of authentication.
In reference to Claim 10:
The combination of Ford and Bourn discloses the limitations of independent claim 8.  Ford further discloses the limitations of dependent claim 10
: 
determine a financial safety … function used to initialize a sale commit time.((Ford) in at least para 0065-0066, para 0068, para 0080-0082, para 0085-0087)
Ford does not explicitly teach:
determine a financial safety quotient function …
Castinado teaches; 
determine a financial safety quotient function …((Castinado) in at least para 0003-0006)
Both Ford and Castinado are directed toward block chain transactions where security for performing transactions are utilized.  Castinado teaches the motivation of a determining a percentage score based on the comparing identifiers as a means of authentication.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the security features of Ford for initiating a transaction of Ford to include a quotient/percentage as taught by Castinado since Castinado teaches the motivation of a determining a percentage score based on the comparing identifiers as a means of authentication.
In reference to Claim 17:
The combination of Ford and Bourn discloses the limitations of independent claim 15.  Ford further discloses the limitations of dependent claim 17
(Previously Presented) The non-transitory computer readable storage medium of claim 15 (see rejection of claim 15 above), wherein the one or more instructions are further configured to cause the processor to 
determine a financial safety …function used to initialize a sale commit time. ((Ford) in at least para 0065-0066, para 0068, para 0080-0082, para 0085-0087)
Ford does not explicitly teach:
determine a financial safety quotient function …
Castinado teaches; 
determine a financial safety quotient function …((Castinado) in at least para 0003-0006)
Both Ford and Castinado are directed toward block chain transactions where security for performing transactions are utilized.  Castinado teaches the motivation of a determining a percentage score based on the comparing identifiers as a means of authentication.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the security features of Ford for initiating a transaction of Ford to include a quotient/percentage as taught by Castinado since Castinado teaches the motivation of a determining a percentage score based on the comparing identifiers as a means of authentication.
Claim 4 with respect to claim 1 above, claim 11 with respect to claim 8 above,  and Claim 18 with respect to claim 15 above, is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2016/0260171 A1 by Ford et al. (Ford), in view of US Pub No. 2016/0275150 A1 by Bournonnais et al. (Bourn), and further in view of US Pub No 2016/0098723 A1 by Feeney (Feeney)
In reference to Claim 4:
The combination of Ford and Bourn discloses the limitations of independent claim 1.  Ford further discloses the limitations of dependent claim 4
 (Previously Presented)  The computer-implemented method of claim 1 (see rejection of claim 1 above), further comprising:
canceling, by the computing system, the blockchain transaction prior to committing the blockchain transaction to the blockchain in response to the identifying of the time sensitive attribute ((Ford) in at least para 0132, para 0169, para 0205)
Ford does not explicitly teach:
Identifying, by the computing system, that the buyer or the seller is associated with a fraudulent blockchain transaction within the sale commit time window; and
responsive to the identifying of the fraudulent blockchain transaction, cancelling the blockchain transaction, by the computing system prior to committing the blockchain transaction to the blockchain.
Feeney teaches:
identifying, by the computing system, that the buyer or the seller is associated with a fraudulent blockchain transaction within the sale commit time window ((Feeney) in at least para 0053, para 0126) ; and
canceling, by the computing system, the blockchain transaction prior to committing the blockchain transaction to the blockchain in response to the identifying of the time sensitive attribute.((Feeney) in at least para 0053)
Both Ford and Feeney are directed toward blockchain transactions.  Feeney teaches the motivation a fraudulent detection process in order to reject double spending crypto currency transactions.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the security features of Ford to include the fraud detection process of Feeney since Feeney teaches the motivation a fraudulent detection process in order to reject double spending crypto currency transactions.
In reference to Claim 11:
The combination of Ford and Bourn discloses the limitations of independent claim 8.  Ford further discloses the limitations of dependent claim 11
 (Previously Presented) The apparatus of claim 8 (see rejection of claim 8 above), wherein the processor is further configured to:
cancel the blockchain transaction prior to the blockchain transaction being committed to the blockchain in response to the identification that the buyer or the 
Ford does not explicitly teach:
identify that the buyer or the seller is associated with a fraudulent blockchain transaction within the sale commit, time window, and
Feeney teaches:
identify the buyer or the seller is associated with a fraudulent blockchain transaction within the sale commit time window ((Feeney) in at least para 0053, para 0126) ; and
cancel the blockchain transaction prior to the blockchain transaction being committed to the blockchain in response to the identification that the buyer or the seller is associated with the fraudulent blockchain transaction.((Feeney) in at least para 0053)
Both Ford and Feeney are directed toward blockchain transactions.  Feeney teaches the motivation a fraudulent detection process in order to reject double spending crypto currency transactions.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the security features of Ford to include the fraud detection process of Feeney since Feeney teaches the motivation a fraudulent detection process in order to reject double spending crypto currency transactions.
Claim 5 with respect to claim 1 above, Claim 12 with respect to claim 8 above,  and claim 19 with respect to claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2016/0260171 A1 by Ford et al. (Ford) in view of US Pub No. 2016/0275150 A1 by Bournonnais et al. (Bourn),  and further in view of US Pub No. 2018/0068130  A1 by Chan et al. (Chan)
In reference to Claim 5:
The combination of Ford and Bourn discloses the limitations of independent claim 1.  Ford further discloses the limitations of dependent claim 3 
 (Previously Presented) The computer implemented method of claim 1 (see rejection of claim 1 above), further comprising:
identifying by the computing system a time sensitive attribute with an expiration time within the sale commit time window ((Ford) in at least FIG. 3; FIG. 18; para 0191-0192, para 0205-0208), and
canceling, by the computing system, the blockchain transaction prior to committing the blockchain transaction to the blockchain in response 
Ford does not explicitly teach:
canceling, by the computing system, the blockchain transaction prior to committing the blockchain transaction to the blockchain in response to the identifying of the time sensitive attribute.
Chan teaches:
canceling, by the computing system, the blockchain transaction prior to committing the blockchain transaction to the blockchain in response to the identifying of the time sensitive attribute.((Chan) in at least para 0093)
Both Ford and Chan are directed toward blockchain transactions.  Chan teaches the motivation of cancelling a blockchain transaction when a time sensitive function has not been met in order to reject a transaction when an authentication process fails.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the security features of Ford to include the authentication process of Chan since Chan teaches the motivation of cancelling a blockchain transaction when a time sensitive function has not been met in order to reject a transaction when an authentication process fails
In reference to Claim 12:
The combination of Ford and Bourn discloses the limitations of independent claim 8.  Ford further discloses the limitations of dependent claim 12
 (Previously Presented) The apparatus of claim 8 (see rejection of claim 8 above), further comprising:
identify a time sensitive attribute with an expiration time within the sale commit time window, and
cancel the blockchain transaction prior to the blockchain transaction being committed to the blockchain in response to the time sensitive attribute being identified ((Ford) in at least para 0132, para 0169, para 0205)
Ford does not explicitly teach:
cancel the blockchain transaction prior to the blockchain transaction being committed to the blockchain in response to the time sensitive attribute being identified 
Chan teaches:
cancel the blockchain transaction prior to the blockchain transaction being committed to the blockchain in response to the time sensitive attribute being identified.((Chan) in at least para 0093)
Both Ford and Chan are directed toward blockchain transactions.  Chan teaches the motivation of cancelling a blockchain transaction when a time sensitive function has not been met in order to reject a transaction when an authentication process fails.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the security features of Ford to include the authentication process of Chan since Chan teaches the motivation of cancelling a blockchain transaction when a time sensitive function has not been met in order to reject a transaction when an authentication process fails.
In reference to Claim 18:
The combination of Ford and Mc discloses the limitations of independent claim 15.  Ford further discloses the limitations of dependent claim 18

cancel the blockchain transaction prior to the blockchain transaction being committed to the blockchain in response 
Ford does not explicitly teach:
Identify that the buyer or the seller is associated with a fraudulent blockchain transaction within the sale commit time window; and
Feeney teaches:
identifying that the buyer or the seller is associated with a fraudulent blockchain transaction within the sale commit time window ((Feeney) in at least para 0053, para 0126) ; and
cancel the blockchain transaction prior to the blockchain transaction being committed to the blockchain in response 
Both Ford and Feeney are directed toward blockchain transactions.  Feeney teaches the motivation a fraudulent detection process in order to reject double spending crypto currency transactions.  It would have been obvious to one having ordinary skill at .
Claim 6 with respect to claim 1 above, Claim 13 with respect to claim 8; claim 20 with respect to claim 15 above, is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2016/0260171 A1 by Ford et al. (Ford), in view of US Pub No. 2016/0275150 A1 by Bournonnais et al. (Bourn) as applied to claim 1 above and further in view of US Pub No. 2016/0344550 A1 by Anton et al. (Anton) and US Pub No. 2018/0089655 A1 by McDonald et al. (McDonald) 
In reference to Claim 6:
The combination of Ford and Bourn discloses the limitations of independent claim 1.  Ford further discloses the limitations of dependent claim 6
 (Previously Presented) The computer implemented method of claim 1 (see rejection of claim 1 above), further comprising: 
Ford does not explicitly teach:
retrieving, by the computing system a buyer profile or a seller profile of the buyer;
identifying, by the computing system, that one or more of the attributes in the buyer profile or the seller profile which have changed since the blockchain transaction;
determining, by the computing system, that the sale commit time window requires an extension of time based on the one or more attributes identified in the buyer profile or the seller profile; and
modifying, by the computing system the sale commit time window, based on the required extension of time.
Anton teaches:
retrieving, by the computing system, a buyer profile or a seller profile of the buyer by the computing system; ((Anton) in at least para 0012, para 0016; para 0082, para 0094, para 0098-0104)
identifying by the computing system, that one or more of the attributes in the buyer profile or the seller profile which have changed since the blockchain transaction ((Anton) in at least para 0020, para 0084, para 0103-0104, para 0129);
Both Ford and Anton are directed toward blockchain transactions.  Anton teaches the motivation of retrieving and identifying user profiles in order to update profiles when changes in parameters are determined. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the blockchain transaction features of Ford to include profile process of Anton since Anton teaches the motivation of retrieving and identifying user profiles in order to update profiles when changes in parameters are determined
McDonald teaches:
determining by the computing system, that the sale commit time window requires an extension of time based on the one or more attributes identified in the buyer profile or the seller profile ((McDonald) in at least para 0003-0004, para 0028, para 0046); and
modifying, by the computing system, the sale commit time window based on the required extension of time ((McDonald) in at least para 0003-0004, para 0028, para 0046).
Both Ford and McDonald are directed toward blockchain transactions.  McDonald teaches the motivation of extending the window of time in blockchain transactions in order to provide time for complexities of authorizing the transaction.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the blockchain transaction features of Ford to include time extension as taught by McDonald since McDonald teaches the motivation of extending the window of time in blockchain transactions in order to provide time for complexities of authorizing the transaction.
In reference to Claim 13:
The combination of Ford and Bourn discloses the limitations of independent claim 8.  Ford further discloses the limitations of dependent claim 13
 (Previously Presented) The apparatus of claim 8 (see rejection of claim 8 above), further comprising: 
Ford does not explicitly teach:
retrieve a buyer profile or a seller profile of the buyer;
identify one or more of the attributes in the buyer profile or the seller profile that have changed since occurrence of the blockchain transaction;
determine that the sale commit time window requires an extension of time based on the one or more attributes identified in the buyer profile or the seller profile; and
modify the sale commit time window based on the required extension of time.
Anton teaches:
retrieve a buyer profile or a seller profile of the buyer ((Anton) in at least para 0012, para 0016; para 0082, para 0094, para 0098-0104)
identify one or more of the attributes in the buyer profile or the seller profile that have changed since occurrence of the blockchain transaction ((Anton) in at least para 0020, para 0084, para 0103-0104, para 0129);
Both Ford and Anton are directed toward blockchain transactions.  Anton teaches the motivation of retrieving and identifying user profiles in order to update profiles when changes in parameters are determined. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the blockchain transaction features of Ford to include profile process of Anton since Anton teaches the motivation of retrieving and identifying user profiles in order to update profiles when changes in parameters are determined
McDonald teaches:
determine that the sale commit time window requires an extension of time based on the one or more attributes identified in the buyer profile or the seller profile ((McDonald) in at least para 0003-0004, para 0028, para 0046); and
modify the sale commit time window based on the required extension of time ((McDonald) in at least para 0003-0004, para 0028, para 0046).
Both Ford and McDonald are directed toward blockchain transactions.  McDonald teaches the motivation of extending the window of time in blockchain transactions in order to provide time for complexities of authorizing the transaction.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the blockchain transaction features of Ford to include time extension as taught by McDonald since McDonald teaches the motivation of extending the window of time in blockchain transactions in order to provide time for complexities of authorizing the transaction.
In reference to Claim 20:
The combination of Ford and Mc discloses the limitations of independent claim 15.  Ford further discloses the limitations of dependent claim 20
 (Currently Amended) The non-transitory computer readable storage medium of claim 15 (see rejection of claim 15 above), wherein the one or more instructions are further configured to cause the processor: 
Ford does not explicitly teach:
retrieve a buyer profile or a seller profile of the buyer;
identify one or more of the attributes in the buyer profile or the seller profile that have changed since occurrence of the blockchain transaction;
determine that the sale commit time window requires an extension of time based on the one or more attributes identified in the buyer profile or the seller profile; and
modify the sale commit time window based on the required extension of time.
Anton teaches:
retrieve a buyer profile or a seller profile of the buyer ((Anton) in at least para 0012, para 0016; para 0082, para 0094, para 0098-0104)
Both Ford and Anton are directed toward 
identify one or more of the attributes in the buyer profile or the seller profile that have changed since occurrence of the blockchain transaction ((Anton) in at least para 0020, para 0084, para 0103-0104, para 0129);
Both Ford and Anton are directed toward blockchain transactions.  Anton teaches the motivation of retrieving and identifying user profiles in order to update profiles when changes in parameters are determined. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the blockchain transaction features of Ford to include profile process of Anton since Anton teaches the motivation of retrieving and identifying user profiles in order to update profiles when changes in parameters are determined
Day teaches:
determining the sale commit time window requires an extension of time based on the one or more attributes identified in the buyer profile or the seller profile ((Day) in at least para 0029, para 0071, para 0076); and
modifying the sale commit time window based on the required extension of time ((Day) in at least para 0029, para 0071, para 0076, para 0086).
Both Ford and Day are directed toward blockchain processes where commit time windows are implemented.  Day teaches the motivation of requiring an extension time in order to provide time for validation and to create an irrefutable log of the requestor access events which can be stored.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the time window elements of Ford to include extension of time window of Day since Day teaches the motivation of requiring an extension time in order to provide time for validation and to create an irrefutable log of the requestor access events which can be stored.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY M GREGG/Examiner, Art Unit 3697                                                                                                                                                                                                        
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697